                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

  Ronald Brockenbaugh,              )        C/A No.: 1:19-1971-HMH-SVH
                                    )
                    Plaintiff,      )
                                    )
       vs.                          )
                                    )                   ORDER
  Federal Bureau of Prisons, Warden )
  Mosley, Dr. Battle, Dr. Kelley,   )
  Charles Thomas, D. Wates, and     )
  Ms. Edred,                        )
                                    )
                    Defendants.     )
                                    )

      Ronald Brockenbaugh (“Plaintiff”), proceeding pro se and in forma

pauperis, brought this civil rights action alleging a violation of his

constitutional rights and rights under the Federal Tort Claims Act, 28 U.S.C.

§ 1346 et seq. This matter is before the court on Plaintiff’s motion for

appointment of counsel. [ECF No. 27].

      There is no right to appointed counsel in civil rights cases. Cf.

Hardwick v. Ault, 517 F.2d 295, 298 (5th Cir. 1975). While the court is

granted the power to exercise its discretion to appoint counsel for an indigent

in a civil action, 28 U.S.C. § 1915(e)(1); Smith v. Blackledge, 451 F.2d 1201

(4th Cir. 1971), such appointment “should be allowed only in exceptional

cases.” Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975). Plaintiff in his

motion has not shown that any exceptional circumstances exist in this case.
Rather, he simply states that he has limited legal knowledge and requires

assistance.

      After a review of the file, this court has determined that there are no

exceptional or unusual circumstances presented that would justify the

appointment of counsel, nor would Plaintiff be denied due process if an

attorney were not appointed. Whisenant v. Yuam, 739 F.2d 160 (4th Cir.

1984). In most civil rights cases, the issues are not complex, and whenever

such a case brought by an uncounseled litigant goes to trial, the court

outlines proper procedure so the uncounseled litigant will not be deprived of a

fair opportunity to present his case. Accordingly, Plaintiff’s request for a

discretionary appointment of counsel under 28 U.S.C. §1915(e)(1) is denied.

      IT IS SO ORDERED.



December 26, 2019                         Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge




                                      2
